     Case 19-08103   Doc 1   Filed 12/05/19   Entered 12/05/19 16:21:03   Desc Main
                                Document      Page 1 of 7




                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF ILLINOIS

In re:
I80 Equipment, LLC                                 Case No. 17-81749
                                                   Chapter 7
      Debtor(s).


Jeana K. Reinbold, solely as Chapter 7             AP. No.
Trustee of the Estate of I80 Equipment,
LLC
      Plaintiff,

v.
THE HOME DEPOT, INC.
      Defendant.

                                      COMPLAINT

      Jeana K. Reinbold, solely as Chapter 7 Trustee of the Estate of I80 Equipment,

LLC ("Plaintiff") for her Complaint against THE HOME DEPOT, INC. ("Defendant"),

states as follows:

                             JURISDICTION AND VENUE

      1.   This adversary proceeding arises under the above-captioned chapter 7

case, currently pending in this district.

      2.   The court has jurisdiction over this adversary pursuant to 28 U.S.C. §§

1334, 151, 157(a) and (b)(2)(H). The Plaintiff consents to entry of final orders or

judgment by this Court.

      3.   Venue is proper in this jurisdiction pursuant to 28 U.S.C. §1409(a).

                                        PARTIES

      4.   The Plaintiff is the duly appointed chapter 7 trustee in the above
    Case 19-08103     Doc 1   Filed 12/05/19   Entered 12/05/19 16:21:03   Desc Main
                                 Document      Page 2 of 7


referenced chapter 7 case.

      5.     Defendant is a Delaware corporation with its principal place of business

at 2455 Paces Ferry Road, Atlanta, GA 30339.

                                     COMMON FACTS

      6.     I80 Equipment, LLC (“Debtor”) filed a Chapter 7 bankruptcy petition

herein on December 6, 2017. Plaintiff was appointed chapter 7 trustee of the case on

said date.

      7. Debtor was an Illinois limited liability company formed June 14, 2007 with

its principal office at 120 Walnut Lane, Colona, IL 61241. Debtor was involuntary

dissolved on December 14, 2018.

      8. At all times relevant herein, Erik P. Jones ("Jones") (a) was the sole member

of Debtor; (b) owned 100% of the membership interests in Debtor; and (c) was the

sole manager of Debtor.

      9. Prior to filing bankruptcy, the Debtor operated a commercial business

whereby it purchased and refurbished bucket trucks for resale.

      10. Jones Lease Properties, LLC ("Jones Lease") is an Illinois limited liability

company formed January 21, 2004 with its principal office at 496 Briargate Dr.,

Colona, IL 61241.

      11. Jones Lease operates a rental/management company providing single-

family and multi-family rental options in the Quad Cities area.

      12. At all times relevant herein, Jones (a) was the sole member of Jones Lease;

(b) owned 100% of the membership interests in Jones Lease; and (c) was the sole



                                               2
       Case 19-08103   Doc 1   Filed 12/05/19   Entered 12/05/19 16:21:03   Desc Main
                                  Document      Page 3 of 7


manager of Jones Lease.

        13. J.P. Rentals, LLC ("JP Rentals") is an Illinois limited liability company

formed March 13, 2008 with its principal office at 20490 E. 550th St., Colona, IL

61241.

        14. JP Rentals was formed to offer rental options in larger commercial multi-

unit properties.

        15. At all times relevant herein, Jones (a) was the sole member of JP Rentals;

(b) owned 100% of the membership interests in JP Rentals; and (c) was the sole

manager of JP Rentals.

        16. Within two (2) years of bankruptcy, Debtor transferred $6,298.33 of its

funds to or for the benefit of Defendant by credit card ("Fraudulent Transfers"). The

dates and amounts of said transfers are set forth on attached Exhibits "A", "B" and

"C".

        17. The Fraudulent Transfers were made in return for value provided to Jones,

Jones Lease and/or JP Rentals, not to the Debtor.

        18. Any obligations incurred within two (2) years of bankruptcy by the Debtor

to Defendant were for the benefit of Jones, Jones Lease, JP Rentals or other

individuals or non-Debtor entities ("Fraudulent Obligations"), not the Debtor.

                                       COUNT I
                        (11 U.S.C. § 548(a)(1)(A) – Actual Fraud)

        19. The Trustee repeats and realleges averments 1 through 18 of her

Complaint as if set forth fully herein.




                                                3
       Case 19-08103   Doc 1   Filed 12/05/19   Entered 12/05/19 16:21:03   Desc Main
                                  Document      Page 4 of 7


        20. This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a)(1) and

551.

        21. Upon information and belief, Debtor made the Fraudulent Transfers with

actual intent to hinder, delay or defraud any entity to which Debtor was or became,

on or after the date that such transfer was made, indebted, as demonstrated by,

including but not limited to, the following facts which constitute badges of fraud:

              (a)   There was a close relationship between the entities for whose

        benefit the Fraudulent Transfers were made and the Debtor, as Jones was the

        sole member of all entities, and all entities were controlled and directed by

        Jones.

              (b)   The consideration received by the Debtor for the Fraudulent

        Transfers was inadequate, as the Fraudulent Transfers were wholly made for

        the benefit of Jones and his other entities, and not the Debtor.

              (c)   The Debtor was insolvent or became insolvent shortly after the

        Fraudulent Transfers were made or the Fraudulent Obligations were incurred.

              (d)   Jones retained indirect control over all the properties into which

        materials purchased from the Defendant were incorporated after the

        Fraudulent Transfers, as such properties were owned by Jones Lease and JP

        Rentals which Jones controlled.

              (e)   Jones’ pattern of recklessly using the Debtor’s funds to purchase

        non-Debtor and luxury items for his other entities and his own personal use

        after the Debtor had incurred substantial debt.



                                                4
    Case 19-08103     Doc 1   Filed 12/05/19   Entered 12/05/19 16:21:03   Desc Main
                                 Document      Page 5 of 7


             (f)   In making the Fraudulent Transfers to or for the benefit of his

      other entities, Jones engaged in conscious misbehavior and recklessness. No

      legitimate business purpose of the Debtor was served by making any of the

      Fraudulent Transfers. The only purpose of said transfers were to further the

      real estate business of Jones' other entities.

             (g)   The Fraudulent Transfers to Jones Lease and JP Rentals were

      concealed, as they were recorded in the Debtor's books, not as gifts, but as

      accounts receivable. Said entities had no obligation to repay the Fraudulent

      Transfers to the Debtor.

(collectively, “Badges of Fraud”).

      22. The Fraudulent Obligations were incurred with actual intent to hinder,

delay or defraud any entity to which Debtor was or became, on or after the date that

such transfer was made, indebted, as demonstrated by, including but not limited to,

the above Badges of Fraud.

      WHEREFORE, Plaintiff prays that this Court:

      (a) avoid the Fraudulent Obligations;

      (b) avoid the said Fraudulent Transfers in the amount of $6,298.93;

      (c) enter judgment in favor of Plaintiff and against Defendant for $6,298.93

plus court costs and prejudgment interest;

      (d) preserve said transfers for the benefit of this Estate; and

      (e) grant Plaintiff such other relief as is just and equitable.




                                               5
       Case 19-08103   Doc 1   Filed 12/05/19   Entered 12/05/19 16:21:03   Desc Main
                                  Document      Page 6 of 7


                                        COUNT II
                       (11 U.S.C. §548(a)(1)(B)-Constructive Fraud)

        23. Plaintiff repeats and realleges averments 1-22 as if set forth fully herein.

        24. This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and

551.

        25.   Upon information and belief, Debtor received less than a reasonably

equivalent value in exchange for the Fraudulent Transfers and the Fraudulent

Obligations and (1) was insolvent on the dates that such transfers were made and

such obligations were incurred, or became insolvent as a result of such transfers and

such obligations; (2) was engaged in business or a transaction, or was about to

engage in business or a transaction, for which any property remaining with Debtor

was an unreasonably small capital; or (3) intended to incur, or believed that Debtor

would incur, debts that would be beyond Debtor's ability to pay as such debts

matured.

        WHEREFORE, Plaintiff prays that this Court:

        (a) avoid the Fraudulent Obligations;

        (b) avoid the said Fraudulent Transfers in the amount of $6,298.93;

        (c) enter judgment in favor of Plaintiff and against Defendant for $6,298.93

plus court costs and prejudgment interest;

        (d) preserve said transfers for the benefit of this Estate; and

        (e) grant Plaintiff such other relief as is just and equitable.




                                                6
Case 19-08103   Doc 1   Filed 12/05/19   Entered 12/05/19 16:21:03   Desc Main
                           Document      Page 7 of 7


                                         Jeana K. Reinbold, solely as Chapter 7
                                         Trustee of the Estate of I80 Equipment,
                                         LLC

                                         By: /s/ Andrew W. Covey
                                         One of her attorneys

                                         Andrew W. Covey #06183817
                                         416 Main Street, Suite 700
                                         Commerce Bank Building
                                         Peoria, IL 61602
                                         Tel: 309-674-8125
                                         Email: acovey1@hotmail.com

                                         By:/s/ Jeana K. Reinbold
                                         One of her attorneys

                                         Jeana K. Reinbold #6272531
                                         1100 S. 5th Street
                                         P.O. Box 7315
                                         Springfield, IL 62791-7315
                                         Tel: 217-241-5629
                                         Email: jeana@jeanareinboldlaw.com




                                         7
